Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all the limitations recited in the independent claim, the prior art of record does not anticipate nor render obvious an electrical connector comprising: a terminal module including an insulative body and a plurality of first contacts secured to the insulative body, each first contact having a leg and a first terminating portion; a plurality of second contacts, each of the plurality of second contacts having a second terminating portion coupled to the first terminating portion of a corresponding first contact and a contacting portion extending from the second terminating portion rearwardly toward the leg of the corresponding first contact; and another terminal module disposed rearwardly of the plurality of second contacts and including a plurality of third contacts extending forwardly toward the plurality of second contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571)272-2093.  The examiner can normally be reached on Monday-Friday, 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica J Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2896